DETAILED ACTION
The previous 35 U.S.C. 112(a) rejection of claims 17-22 has been withdrawn.

Allowable Claims
Claims 1-4, 6-10, and 12-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 17, the prior art of record does not teach or suggest the limitations of milling a mixture of submerged whole roasted coffee beans and water in a closed pressurized chamber of a rotor/stator mill, wherein the pressure during the milling is greater than 0.5 barg or between 0.5 barg and 10 barg. Furthermore, regarding claim 1, the prior art of record also fails to teach or suggest the limitation that wherein after milling, the milled mixture is maintained in the closed pressurized chamber for 5 min to 2 hours before separation. 
The examiner is persuaded by the arguments presented in the pre-appeal brief filed on November 13, 2020, wherein the applicant asserts that the previously relied upon primary reference Yoshida fails to teach the pulverization (milling) of whole coffee beans since the reference teaches that the coffee beans are ground before entering the high pressure homogenizer, which pulverizes and reduces the particle size. 
In addition, it is noted that the secondary reference Baggentoss et al., which was first made of record on June 15, 2017, teach and/or suggest aroma recovery from roasted coffee beans, wherein whole roasted coffee beans are subjected to wet grinding with hot water in a (corundum stone) mill and wherein performing the process in a 
Since the closest cited prior art references fail to render claims 1, 17, and any of their dependent claims obvious, claims 1-4, 6-10, and 12-22 are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER M COX whose telephone number is (571)272-0389.  The examiner can normally be reached on M-F 8:00 am- 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 5712720903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.C/Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791